Citation Nr: 1527622	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-48 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to October 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled for a video hearing but cancelled his hearing in a June 2012 statement.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the claim can be properly adjudicated.  

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  He contends his hearing loss is due to exposure to loud noises while serving in a ship boiler room without hearing protection.  His Form DD 214 shows he served onboard the USS Princeton (LPH 5). 

A review of service treatment records suggest an apparent shift in the Veteran's puretone thresholds from the September 21, 1961 entrance examination report to a September 25, 1961 hearing test.  Audiometric testing was not done on separation examination.

He attended a VA audiological examination in November 2009; however, the examiner did not mention the inservice shift in puretone thresholds.  Furthermore, the examiner inappropriately relied solely on the Veteran's self-reported delayed onset of decreased hearing to support the opinion, without addressing the effect, if any, of his reported inservice noise exposure.  Thus, the Board finds the November 2009 VA examination report is inadequate for rating purposes and a remand is necessary for clarification. 

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the November 2009 examiner, or if not available, to another suitably qualified VA examiner, for an addendum opinion.  The examiner must review the Veteran's claims file, to include any relevant electronic records, and the examination report should indicate that these files were reviewed.  

After reviewing the record, the examiner is asked to:

Comment on the shift in puretone thresholds from the September 21, 1961 entrance examination report to a September 25, 1961 hearing test and indicate whether it changes the November 2009 opinion or are otherwise significant.  

The examiner should also take into consideration the Veteran's lay contention of inservice noise exposure and discuss whether his hearing loss is consistent with acoustic trauma, or would more likely be related to disease, infection, advancing age, or other cause.

A complete rationale should be provided, including a discussion of the facts and medical principles involved.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

